Citation Nr: 1439874	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a respiratory disability, to include bronchitis and an upper respiratory disability ("respiratory disability").  

3.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder ("bipolar disorder").  


REPRESENTATION

Appellant represented by:	Barbara Cook, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military duty from February 2006 to June 2006.  

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board has recharacterized the issues of entitlement to bipolar disorder and bronchitis to the broader conditions of an acquired psychiatric disorder and a respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); see also Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)   

The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a chronic respiratory disability.  

2.  The Veteran's current left knee disability was not incurred in or caused by active military service.  






CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a respiratory disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

2.  The criteria for a grant of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for certain chronic diseases when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Respiratory Condition 

The Veteran asserts entitlement to service connection for a respiratory disability.  Specifically he asserts that he first contracted bronchitis during service and argues that it has worsened since that time.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of evidence is against the claim and the appeal will be denied.  

A review of the Veteran's service treatment records shows that the Veteran was treated in service for symptoms of pneumonia in March 2006.  In April 2006, the Veteran was treated for acute bronchitis that was resolved.  There is a follow up treatment note from April 2006 that states that the Veteran was 90 percent better, the bronchitis was resolved and that he should return to light duty.  There are no further treatment notes regarding a respiratory condition in service.  

Post service treatment records have not diagnosed the Veteran with a chronic respiratory condition.  In March 2010, the Veteran presented to his primary care physician Dr. D.C. with a cough that he had for a few days.  He complained that he was coughing up greenish yellow sputum, but that it was getting better.  He told Dr. D.C. that he attributed the cough to cigarette smoking.  He also felt that his cough could be attributed to fertilizer he inhaled approximately a year prior.  Upon examination, the Veteran was found to be completely normal.  EKG showed a sinus rhythm with no evidence of ST elevation or depression, Q wave or other abnormalities.  He had normal wave progression.  No sign of any abnormalities, no tachycardia and no right heart strain or other problems.  His chest x-ray was entirely normal.  He doctor attributed his symptoms to anxiety with an underlying bronchitis, as the cause of the discomfort.  Dr. D.C. diagnosed the Veteran with acute bronchitis that was resolving, chest pain and anxiety.  

In April 2010, the Veteran presented at the University Hospital due to a cough.  He told the examiner that he had a cough for two years prior.  The Veteran believed that his cough was attributable to an incident wherein he inhaled fertilizer to get high and that ever since he believes that he has stuff in his lungs that he has been unable to cough up.  X-rays were taken of the Veteran's chest showing minimal blunting of the bilateral costophrenic angles, which were unchanged from previous comparison studies.  The lungs were clear, the cardimediastinal silhouette was a normal size and color, and the pulmonary vasculature was normal.  Diagnosis at this time was that there was no acute cardiopulmonary disease.  

In September 2012, the Veteran underwent a VA examination relating to his respiratory complaints.  At this examination, the Veteran complained of incidents of respiratory infections, bronchitis and sinusitis post service.  He reported that he suffered from a daily cough with sputum and nasal congestion.  He told the examiner that he saw his family doctor one week prior to his VA examination and he was not diagnosed with a respiratory disability at that time.  At the time of the examination, he was not using any inhalers or any medications for his breathing.  The last time he used his inhaler was in 2009 after a diagnosis of bronchitis, which resolved.  After examining the Veteran it was determined that there was no pathology or diagnosis of any respiratory condition.  There was no diagnosis of bronchitis, pneumonia, or upper respiratory infection.  The Veteran's acute bronchitis, pneumonia, and upper respiratory infection were episodic, self-limiting conditions that have since resolved without residuals.  His sinusitis was also episodic, self-limiting and resolved without residuals.  

As the Veteran has not been diagnosed a chronic disability the first element of service connection has not been met, and as such, service connection is not warranted for a chronic respiratory disability.  

The Board notes that the Veteran was diagnosed with acute bronchitis that was resolving in March 2010 by his private physician. A diagnosis shortly before a claim is filed, but relevant to the disability claimed, should be considered by the Board. Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  Here, however, the Veteran was diagnosed with an acute condition, defined as one having a short and relatively severe course. See Dorland's Illustrated Medical Dictionary, 30th Ed. 25 (2012).  The provider specifically described the condition as acute and resolving.  Furthermore, upon examination in September 2012, the VA examiner reviewed the record and explained the bronchitis was episodic and self-limiting and resolved without residuals.  Accordingly, this diagnosis in March 2010 shortly before the Veteran filed his claim does not provide evidence of an ongoing disability, which would have been present at the time of the Veteran's claim, and does not assist in establishing a current disability.

The Veteran has not met the first element of service connection, the presence of a current disability; therefore, discussion of the other elements is unnecessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2009) and Romanowski, 26 Vet App at 294.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Knee Disability 

The Veteran asserts entitlement to service connection for a knee disability.  Specifically, he asserts that he injured his knee in service or that his left knee condition is due to a left calcaneus (heel bone) stress fracture or a left ankle sprain in service.  The Board notes, that the Veteran is not currently service connected for a left calcaneus stress fracture or left ankle sprain.  

Upon review of the Veteran's service treatment records, a left heel stress fracture and a left ankle sprain was treated in March 2006.  However, there is no evidence of treatment or complaints of a left knee injury.  There is an impression of a stress reaction involving his left knee in service, but it appears to have resolved in service.  In June 2006, the Veteran reported for a follow up for his right knee stress fracture.  At this time, he reported to be pain free, 100% better, negative for a single leg stand/hop, negative leverage test.  The Veteran was instructed to increase range of motion stretching for both legs. 

Post service treatment records show that the Veteran reported in March 2008 to Freiburg Orthopedics and Sport Medicine for an evaluation of his knees.  At this time, he diagnosed with bilateral anterior knee pain, patellar chondromalacia, patellofemoral symptoms, and malalignment.  

There is a treatment note from the Veteran's primary care physician clinic, Health Alliance, from June 2010 stating that the Veteran has chronic knee pain and he is seeing someone in orthopedics.  The Veteran's knee caps are not in place properly, wears a knee brace to support his knees.  

In September 2012, the Veteran underwent a VA examination of his left knee.  At the examination, he reported to the examiner that he had a left knee stress fracture in service.  However, service treatment notes refer to a left knee stress reaction and not a stress fracture.  In August 2006, he began noticing that both knees worsened after kneeling down or lifting while working as an electrician.  He reported that he saw a knee specialist that told him he had mild knock-knee and bowing outward of the legs with mild arthritis.  However, the VA examiner states that there is no evidence of arthritis on x-ray.  He was treated with analgesics and knee braces.  However, the Veteran found the knee braces to be ineffective and has chosen not wear them.  He states that he has not seen physician or been treated for his knees since he went to the orthopedist.  Further, he has not received any medical care for his ankle or heel since the initial injury in service.  Lastly, the Veteran presented to the examiner with intermittent left knee pain with rest or activity and has flare-ups three times a week based on his activity level.  He stated that his knee pain is worsened with kneeling or lifting and stretching or rubbing medications alleviate the pain. 

Upon examination, there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  He did have tenderness or pain to palpation for joint line or soft tissue of the left knee.  The Veteran was diagnosed with left knee chondromalacia patellae.  There is malalignment with mild knock-knee and varus alignment of the bilateral legs.  However, there is no pathology or diagnosis of left tibial stress reaction.  The left tibial stress reaction has since resolved without residuals and there was no evidence of post-traumatic arthritis on diagnostic testing.  

The examiner opined that the diagnosis of mild knock-knee with varus malalignment are in no way related to the Veteran's left ankle sprain and/or left heel stress fracture and are less likely than not related to military service.  His left knee chondromalcia patellae is based on clinical and diagnostic testing and is less likely related to military service.  Further, his condition of left knee chondomalacia patellae is less likely than not incurred in or caused by the left ankle sprain and/or left heel stress fracture incurred during service because the weight of the medical literature does not support a nexus between the two conditions.  The left ankle sprain and/or left heel stress fracture were self-limiting conditions that have since resolved without residuals.  There is no pathology or diagnosis of any left ankle or left heel conditions currently.  Lastly, the Veteran's left tibial stress reaction with evidence of stress fracture has since resolved without residuals.  

The Board acknowledges that the Veteran sincerely believes that his in service diagnoses of left tibial stress reaction is the cause of his current left knee disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, in this case, the Veteran is not competent to render an opinion as to the cause or etiology of his knee disorder because such an opinion would involve interpretation of radiological studies and knowledge of the different symptoms and clinical presentation of knee disorders.  As the Veteran has not demonstrated he has the requisite medical knowledge, he is not able to provide a nexus or etiological opinion regarding his left knee disability.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left knee disability.  As such, service connection of a left knee disability is denied and the benefit of the doubt rule does not apply.  38 C.F.R. § 5107(b).  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated May 2010, June 2010, and August 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2012).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  Additionally, records from the Social Security Administration have been obtained and the Veteran submitted lay statements and articles in support of his claims.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided VA examinations in September 2012, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide etiological opinions with supporting rationales.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was most recently readjudicated by an April 2013 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a respiratory disability, to include bronchitis and an upper respiratory condition, is denied. 

Entitlement to service connection for a left knee disability is denied.  


REMAND

The Veteran has filed a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder.  

There is a notation on the Veteran's June 2005 entrance examination that he had anger management in high school, but that he did not complete sessions.  Service treatment notes state that he had one visit to the mental health clinic in March 2006.  He was referred the mental health clinic by the Chaplain because the Veteran was having difficult time controlling his anger management in MRP.  At the time of examination, the Veteran was negative for any substance abuse or mental health history, but positive for suicidal history.  The examiner's note states that he saw the Veteran for 50 minutes; the Veteran was alert, fully oriented, with no evidence of hallucinations, delusions or psychosis.  His mood was dysphoric with tense affect, impulse control, insight and judgment intact.  The diagnosis was phase of life or life circumstance problem.

The Veteran underwent a VA examination for his mental health disability in September 2012.  However, the Board finds that this examination is inadequate for the purposes of determining service connection.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Due to the notation on the Veteran's entrance examination of anger management, this creates the need to determine if this notation is sufficient evidence that the Veteran was not sound when he entered into the military.  For purposes of service connection pursuant to 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

In considering whether the presumption of soundness applies in the instant case, the Board again notes the Veteran's entrance examination notation of anger management at service entrance. However, this is not a diagnosis of a mental health disability.  Further, the Board notes that during service the Veteran was not diagnosed with a mental health condition.  Nevertheless, the Veteran's representative submitted an argument with supporting third party documentation in the form of articles, noting the difficulty of diagnosing a bipolar disorder in children.  As such, the Board finds that a VA examination is necessary to determine whether there is clear and unmistakable evidence that the Veteran's current psychiatric disorder both (a) preexisted active service and (b) was not aggravated by such service.  See Wagner, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any acquired psychiatric disorder.  The examiner should then provide an opinion regarding the following:

 a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had an acquired psychiatric disorder that existed prior to his entry intro active service? The examiner is also asked to comment on the articles on bipolar disorder and children submitted by the Veteran's representative.  

b.  If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting acquired psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?

Please identify the nature of the condition that preexisted service and discuss in detail the evidence relied upon in reaching these conclusions.

c.  If the answer to either (a) or (b) is no, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current acquired psychiatric disorder is etiologically related to his active service?

A complete rationale must be provided for all opinion(s) expressed.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinions.
 
2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


